internal_revenue_service number release date index number ------------------------ -------------- ---------------------- ------------------------------------------------------ in re ------------- ---------------------- ------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------ telephone number --------------------- refer reply to cc tege eb ec plr-104199-08 date date legend taxpayer ----------------------------------------- employee -------------------------------------------------------------------- year ------- date a ------------- date b ------------------ dear ------------- this letter is in response to a letter dated date submitted by your authorized representative requesting a ruling under sec_162 of the internal_revenue_code code specifically taxpayer requested a ruling that employee taxpayer’s former president and chief_executive_officer is not a covered_employee for taxpayer’s year taxable_year and accordingly that no compensation paid to employee with respect to taxpayer’s year taxable_year is subject_to the deduction limitation of sec_162 the facts as represented are as follows taxpayer is a publicly_held_corporation taxpayer maintains a july to june taxable_year employee served as taxpayer’s president and chief_executive_officer from date a to date b of year on date b of year employee resigned as taxpayer’s president and chief_executive_officer and became a senior advisor to taxpayer you represent that employee did not perform any policy making functions for taxpayer after date b of year pursuant to the executive compensation disclosure rules under the securities exchange act taxpayer listed employee in its year summary compensation table table you represent that employee was not an executive officer of taxpayer on the last day of taxpayer’s year taxable_year and was listed on the table only because employee served as taxpayer’s president and chief_executive_officer for a portion of taxpayer’s year taxable_year as required by the disclosure rules plr-104199-08 sec_162 of the code allows a deduction for all of the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business including a reasonable allowance for salaries or other compensation_for_personal_services actually rendered sec_162 of the code provides that for any publicly_held_corporation no deduction shall be allowed for applicable_employee_remuneration with respect to any covered_employee to the extent that the amount of such remuneration for the taxable_year exceeds dollar_figure million sec_162 of the code defines publicly_held_corporation to mean any corporation issuing any class of common equity securities required to be registered under sec_12 of the securities exchange act sec_162 of the code defines covered_employee as any employee of the taxpayer if a as of the close of the taxable_year such employee is the chief_executive_officer of the taxpayer or is an individual acting in such capacity or b the total compensation of such employee for the taxable_year is required to be reported to shareholders under the exchange act by reason of such employee being among the four highest compensated officers for the taxable_year other than the chief_executive_officer sec_1_162-27 of the regulations generally provides that whether an individual is a covered_employee for purposes of sec_162 is determined pursuant to the executive compensation disclosure rules under the securities exchange act the securities and exchange commission’s rules relating to executive compensation disclosure under the exchange act are contained in item of regulation s-k crf these rules require disclosure of compensation awarded to earned by or paid to certain executive officers therefore based solely on the facts presented we rule as follows for purposes of sec_162 of the code employee is not a covered_employee for taxpayer’s year taxable_year because employee was not an executive officer on the last day of such year except as expressly provided herein no opinion is expressed or implied as to the federal tax consequences of the facts described above under any other provision of the code this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-104199-08 a copy of this letter must be attached to any income_tax return to which it is relevant the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely kenneth m griffin senior technician reviewer executive compensation branch office of division counsel associate chief_counsel tax exempt government entities
